Exhibit 10.10

 

AIRTRAN CORPORATION

 

STOCK PURCHASE AGREEMENT

 

 

Dated as of

 

October 18, 1993

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1. Sale and Purchase of Securities

 

2. Closing

 

3. Restriction on Transfer of the Securities

 

4. Registration of the Stock

 

4.1 Required Registration

 

4.2 Incidental Registration

 

4.3 Registration Procedures

 

4.4 Expenses

 

4.5 Indemnification

 

5. Representations and Warranties by Company

 

5.1 Organization, Standing, etc.

 

5.2 Financial Statements

 

5.3 Tax Returns and Audits

 

5.4 Changes, Dividends, etc.

 

5.5 Title to Properties and Encumbrances

 

5.6 Litigation; Governmental Proceedings

 

5.7 Compliance with Applicable Laws and Other Instruments

 

5.8 Securities Laws

 

5.9 Air Carrier Certification

 

5.10 Capital Stock

 

5.11 Airline Services Agreement

 

5.12 Corporate Acts and Proceedings

 

5.13 No Brokers or Finders

 

5.14 Licenses

 

5.15 Registration Rights

 

5.16 Retirement Plans

 

6. Representations and Warranties of Purchasers

 

6.1 Investment Intent

 

6.2 Location of Principal Office and Qualification as Accredited Investor

 

6.3 Acts and Proceedings

 

6.4 No Brokers or Finders

 

 

i

--------------------------------------------------------------------------------


 

6.5 Purchaser Certification

 

7. Conditions of Each Purchaser’s Obligation

 

7.1 Compliance with Agreement

 

7.2 Opinion of Company’s Counsel

 

7.3 Proceedings and Documents

 

7.4 Purchaser Conditions Precedent

 

8. Consents; Waivers and Amendments

 

9. Changes, Waivers, etc

 

10. Payment of Fees and Expenses of Purchasers

 

11. Understanding Among Purchasers

 

12. Sale of Purchased Stock by Purchasers

 

13. Notices

 

14. Survival of Representations and Warranties, etc

 

15. Parties in Interest

 

16. Headings

 

17. Choice of Law

 

18. Counterparts

 

19. Additional Company Conditions Precedent

 

19.1 Valuation Opinion

 

19.2 Regulatory and Contractual Matters

 

19.3 Final Agreement

 

 

ii

--------------------------------------------------------------------------------


 

AIRTRAN CORPORATION

 

STOCK PURCHASE AGREEMENT

 

Dated as of

October 18, 1993

 

To Each of the Persons Named in
  Schedule A to this Agreement
  (the “Purchasers”)

 

Gentlemen:

 

In consideration of the agreement of the Purchasers to purchase the Common
Stock, $.01 par value, of AirTran Corporation, a Minnesota corporation (the
“Company”), as provided for herein, the Company hereby agrees with each of the
Purchasers as follows:

 

1.                                       Sale and Purchase of Securities. 
Subject to the terms and conditions hereof, the Company agrees to issue and sell
to each Purchaser, and each Purchaser agrees to purchase from the Company, the
number of shares of the Company’s Common Stock set forth opposite such
Purchaser’s name in Schedule A hereto (the “Stock”), at the purchase price set
forth opposite such Purchaser’s name in Schedule A hereto.

 

2.                                       Closing.  The closing of the sale to,
and purchase by, the Purchasers of the Stock (the “Closing”) shall occur at the
offices of Briggs and Morgan, Professional Association, 2400 IDS Center, 80
South Eighth Street, Minneapolis, Minnesota, at the hour of 10 A.M., Minneapolis
time, on October 19, 1993 or on such other day or at such other time or place as
the Purchasers and the Company shall agree upon (the “Closing Date”).

 

At the Closing, the Company will deliver to the Purchasers certificates
representing the Stock being purchased by the Purchasers, registered in their
respective names as stated in Schedule A hereto, against delivery to the Company
of their certified or bank cashier checks in the amounts set forth after their
respective names in Schedule A hereto, in payment of the total purchase price of
the Stock being purchased by the Purchasers.

 

3.                                       Restriction on Transfer of the
Securities.  The Stock delivered at the Closing will not be registered under the
Securities Act of 1933, as amended (the “Securities Act”), and will be
transferable by the Purchasers only pursuant to (a) a public offering registered
under the Securities Act, or (b) Rule 144 (or any similar rule then in effect)
adopted under the Securities Act, if such rule is available, or (c) another
legally available exemption from registration.  The certificate or certificates
representing the Stock shall be endorsed with substantially the following
legend:

 

“The securities evidenced hereby may not be transferred without (i) an opinion
of counsel satisfactory to AirTran Corporation that such transfer may be
lawfully made without registration under the Securities Act of 1933 and all
applicable state securities laws or (ii) such registration.”

 

--------------------------------------------------------------------------------


 

4.                                       Registration of the Stock.

 

4.1                                 Required Registration.  Anytime after March
31, 1995, if the Company shall receive a written request therefor from any
record holder or holders of an aggregate of at least a majority of the shares of
the Stock not theretofore registered under the Securities Act and sold, the
Company shall prepare and file one registration statement under the Securities
Act covering the Stock which are the subject of such request and shall use its
best efforts to cause such registration statement to become effective.  In
addition, upon the receipt of such request, the Company shall promptly give
written notice to all other record holders of the Stock not theretofore
registered under the Securities Act and sold that such registration is to be
effected.  The Company shall include in such registration statement such shares
of the Stock for which it has received written requests to register by such
other record holders within 30 days after the delivery of the Company’s written
notice to such other record holders.  The Company shall be obligated to prepare,
file and cause to become effective only one registration statement pursuant to
this Paragraph 4.1, and to pay the expenses associated with such registration
statement.  In the event that the holders of a majority of the Stock for which
registration has been requested pursuant to this Paragraph 4.1 determine for any
reason not to proceed with a registration at any time before a registration
statement has been declared effective by the Commission, and such registration
statement, if theretofore filed with the Commission, is withdrawn with respect
to the shares of the Stock covered thereby, and the holders of such Stock agree
to bear their own expenses incurred in connection therewith and to reimburse the
Company for the expenses incurred by it attributable to the registration of such
Stock, the holders of such shares of the Stock shall not be deemed to have
exercised their right to require the Company to register Stock pursuant to this
Paragraph 4.1.

 

If, during the period any written request for registration is pending by the
Company pursuant this Paragraph 4.1, the Company has determined to proceed with
the actual preparation and filing of a registration statement under the
Securities Act in connection with the proposed offer and sale for cash of any of
its securities by it or any of its security holders, such written request shall
be deemed to have been given pursuant to Paragraph 4.2 hereof rather than this
Paragraph 4.1, and the rights of the holders of Stock covered by such written
request shall be governed by Paragraph 4.2.

 

4.2                                 Incidental Registration.  Each time the
Company shall determine to proceed with the actual preparation and filing of a
registration statement under the Securities Act in connection with the proposed
offer and sale for cash of any of its Common Stock by it or any of its security
holders (other than a registration statement on a form that does not permit the
inclusion of shares by its security holders), the Company will give written
notice of its determination to all record holders of the Stock not theretofore
registered under the Securities Act and sold.  Upon the written request of a

 

2

--------------------------------------------------------------------------------


 

record holder or holders representing 10% or more of the shares of the Stock
given within 30 days after receipt of any such notice from the Company, the
Company will, except as herein provided, cause all such shares of the Stock, the
record holders of which have so requested registration thereof, to be included
in such registration statement, all to the extent necessary to permit the sale
or other disposition by the prospective seller or sellers of the Stock to be so
registered; provided, however, that nothing herein shall prevent the Company
from, at any time, abandoning or delaying any such registration initiated by it;
provided further, however, that if the Company determines not to proceed with a
registration after the registration statement has been filed with the Commission
and the Company’s decision not to proceed is primarily based upon the
anticipated public offering price of the Stock to be sold by the Company, the
Company shall promptly complete the registration for the benefit of those
selling security holders who wish to proceed with a public offering of their
Stock and who bear all expenses in excess of $25,000 incurred by the Company in
connection with such registration after the Company has decided not to proceed. 
If any registration pursuant to this Paragraph 4.2 shall be underwritten in
whole or in part, the Company may require that the Stock requested for inclusion
pursuant to this Paragraph 4.2 be included in the underwriting on the same terms
and conditions as the securities otherwise being sold through the underwriters. 
In the event that the Stock requested for inclusion pursuant to this Paragraph
4.2 would constitute more than 25% of the total number of shares to be included
in a proposed underwritten public offering, and if in the good faith judgment of
the managing underwriter of such public offering the inclusion of all of the
Stock originally covered by a request for registration would reduce the number
of shares to be offered by the Company or interfere with the successful
marketing of the shares of stock offered by the Company, the number of shares of
Stock otherwise to be included in the underwritten public offering may be
reduced pro rata (by number of shares) among the holders thereof requesting such
registration.  Those shares of Stock which are thus excluded from the
underwritten public offering shall be withheld from the market by the holders
thereof for a period, not to exceed 90 days, which the managing underwriter
reasonably determines is necessary in order to effect the underwritten public
offering.

 

4.3                                 Registration Procedures.  If and whenever
the Company is required by the provisions of Section 4.1 or 4.2 hereof to effect
the registration of shares of the Stock under the Securities Act, the Company
will:

 

a.                                       prepare and file with the Commission a
registration statement with respect to such securities, and use its best efforts
to cause such registration statement to become and remain effective for such
period as may be reasonably necessary to effect the sale of such securities, not
to exceed nine months;

 

3

--------------------------------------------------------------------------------


 

b.                                      prepare and file with the Commission
such amendments to such registration statement and supplements to the prospectus
contained therein as may be necessary to keep such registration statement
effective for such period as may be reasonably necessary to effect the sale of
such securities, not to exceed nine months;

 

c.                                       furnish to the security holders
participating in such registration and to the underwriters of the securities
being registered such reasonable number of copies of the registration statement,
preliminary prospectus, final prospectus and such other documents as such
underwriters may reasonably request in order to facilitate the public offering
of such securities;

 

d.                                      use its best efforts to register or
qualify the securities covered by such registration statement under such state
securities or blue sky laws of such jurisdictions as such participating holders
may reasonably request in writing within 20 days following the original filing
of such registration statement, except that the Company shall not for any
purpose be required to execute a general consent to service of process or to
qualify to do business as a foreign corporation in any jurisdiction wherein it
is not so qualified;

 

e.                                       notify the security holders
participating in such registration, promptly after it shall receive notice
thereof, of the time when such registration statement has become effective or a
supplement to any prospectus forming a part of such registration statement has
been filed;

 

f.                                         notify such holders promptly of any
request by the Commission for the amending or supplementing of such registration
statement or prospectus or for additional information;

 

g.                                      prepare and file with the Commission,
promptly upon the request of any such holders, any amendments or supplements to
such registration statement or prospectus which, in the opinion of counsel for
such holders (and concurred in by counsel for the Company), is required under
the Securities Act or the rules and regulations thereunder in connection with
the distribution of Stock by such holder;

 

h.                                      prepare and promptly file with the
Commission and promptly notify such holders of the filing of such amendment or
supplement to such registration statement or prospectus as may be necessary to
correct any statements or omissions if, at the time when a prospectus relating
to such securities is required to be delivered under the Securities Act, any
event shall have occurred as the result of which any such prospectus or any
other prospectus as then in effect would include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading; and

 

4

--------------------------------------------------------------------------------


 

i.                                          advise such holders, promptly after
it shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such registration
statement or the initiation or threatening of any proceeding for that purpose
and promptly use its best efforts to prevent the issuance of any stop order or
to obtain its withdrawal if such stop order should be issued.

 

4.4                                 Expenses.  With respect to each registration
requested pursuant to Section 4.1 hereof (except as otherwise provided in such
Section with respect to registrations voluntarily terminated at the request of
the requesting security holders) and with respect to each inclusion of shares of
Stock in a registration statement pursuant to Section 4.2 hereof (except as
otherwise provided in Section 4.2 with respect to registrations initiated by the
Company but with respect to which the Company has determined not to proceed),
the Company shall bear the following fees, costs and expenses: all registration,
filing and NASD fees, printing expenses, fees and disbursements of counsel and
accountants for the Company, fees and disbursements of counsel for the
underwriter or underwriters of such securities (if the Company and/or selling
security holders are required to bear such fees and disbursements), all internal
Company expenses, all legal fees and disbursements and other expenses of
complying with state securities or blue sky laws of any jurisdictions in which
the securities to be offered are to be registered or qualified, and the premiums
and other costs of policies of insurance (if any) against liability arising out
of such public offering.  Fees and disbursements of counsel and accountants for
the selling security holders, underwriting discounts and commissions and
transfer taxes relating to the shares included in the offering by the selling
security holders, and any other expenses incurred by the selling security
holders not expressly included above, shall be borne by the selling security
holders.

 

4.5                                 Indemnification.  In the event that any
Stock is included in a registration statement under Section 4.1 or 4.2 hereof:

 

a.                                       The Company will indemnify and hold
harmless each holder of shares of Stock which are included in a registration
statement pursuant to the provisions of this Section 4, its directors and
officers, and each person, if any, who controls such holder within the meaning
of the Securities Act, from and against, and will reimburse such holder and
controlling person with respect to, any and all loss, damage, liability, cost
and expense to which such holder or controlling person may become subject under
the Securities Act or otherwise, insofar as such losses, damages, liabilities,
costs or expenses are caused by any untrue statement or alleged untrue statement
of any material fact contained in such registration statement, any prospectus
contained therein or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the

 

5

--------------------------------------------------------------------------------


 

circumstances in which they were made, not misleading; provided, however, that
the Company will not be liable in any such case to the extent that any such
loss, damage, liability, cost or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such holder, or such
controlling person, in writing specifically for use in the preparation thereof.

 

b.                                      Each holder of shares of Stock which are
included in a registration pursuant to the provisions of this Section 4 will
indemnity and hold harmless the Company, its directors and officers, any
controlling person from and against, and will reimburse the Company, its
directors and officers, any controlling person with respect to, any and all
loss, damage, liability, cost or expense to which the Company or any controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, damages, liabilities, costs or expenses are caused by any untrue or
alleged untrue statement of any material fact contained in such registration
statement, any prospectus contained therein or any amendment or supplement
thereto, or arise out of or are based upon the omission or the alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was so made in reliance upon and in strict conformity with written
information furnished by such holder specifically for use in the preparation
thereof.

 

c.                                       Promptly after receipt by an
indemnified party pursuant to the provisions of paragraph (a) or (b) of this
Section 4.5 of notice of the commencement of any action involving the subject
matter of the foregoing indemnity provisions such indemnified party will, if a
claim thereof is to be made against the indemnifying party pursuant to the
provisions of said paragraph (a) or (b), promptly notify the indemnifying party
of the commencement thereof; but the omission so to notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party otherwise than hereunder.  In case such action is brought
against any indemnified party and it notifies the indemnifying party of the
commencement thereof, the indemnifying party shall have the right to participate
in, and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel
satisfactory to such indemnified party, provided, however, if the defendants in
any action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there is a conflict of
interest which would prevent counsel for the indemnifying party from also
representing the indemnified party, the indemnified party or parties shall have
the right to select separate counsel to participate in the defense of such
action on behalf of such indemnified party or parties.  After notice from the
indemnifying party to

 

6

--------------------------------------------------------------------------------


 

such indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party pursuant to the
provisions of said paragraph (a) or (b) for any legal or other expense
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation, unless (i) the indemnified
party shall have employed counsel in accordance with the proviso of the
preceding sentence, (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after the notice of the commencement of the
action, or (iii) the indemnifying party has authorized the employment of counsel
for the indemnified party at the expense of the indemnifying party.

 

5.                                       Representations and Warranties by
Company.  The Company represents and warrants to the Purchasers that:

 

5.1                                 Organization, Standing, etc.  The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Minnesota, and has the requisite corporate power and
authority to own its properties and to carry on its business in all material
respects as it is now being conducted.  The Company has the requisite corporate
power and authority to issue the Stock, and to otherwise perform its obligations
under this Agreement.  The copies of the Articles of Incorporation and Bylaws of
the Company delivered to the Purchasers or their agents prior to the execution
of this Agreement are true and complete copies of the duly and legally adopted
Articles of Incorporation and Bylaws of the Company in effect as of the date of
this Agreement.  The Company has one subsidiary, Mesaba Aviation, Inc., a
Minnesota corporation (“Mesaba”), which is wholly owned by the Company.

 

5.2                                 Financial Statements.  Attached hereto as
Exhibit 1 is an unaudited consolidated balance sheet at September 30, 1993,
together with the related consolidated statements of operations, stockholders’
equity and cash flow for the three months then ended, prepared by the Company. 
The Company has furnished to the Purchasers a copy of its Form 10-K Annual
Report for the fiscal year ended March 31, 1993 and the Company’s Form 10-Q
Quarterly Report for the three months ended June 30, 1993, both as filed with
the Securities and Exchange Commission (collectively the “Periodic Reports”). 
The financial statements contained in Exhibit 1 and in those Periodic Reports
(i) are in accordance with the books and records of the Company, (ii) present
fairly the financial condition of the Company at the balance sheet dates and the
results of its operations for the periods therein specified, and (iii) have, in
all material respects, been prepared in accordance with generally accepted
accounting principles applied on a basis consistent with prior accounting
periods.

 

5.3                                 Tax Returns and Audits.  All required
federal, state and local tax returns or appropriate extension requests of the
Company have been filed, and, to the knowledge of the Company, all federal,
state and local taxes required to be

 

7

--------------------------------------------------------------------------------


 

paid with respect to such returns have been paid or due provision for the
payment thereof has been made.  The Company is not delinquent in the payment of
any such tax or in the payment of any assessment or governmental charge.  The
Company has not received notice of any tax deficiency proposed or assessed
against it, and has not executed any waiver of any statute of limitations on the
assessment or collection of any tax.  To the knowledge of the Company, the
Company does not have any tax liabilities except those reflected in its Periodic
Reports hereto and those incurred in the ordinary course of business since June
30, 1993.

 

5.4                                 Changes, Dividends, etc.  Except for the
transactions contemplated by this Agreement, since September 30, 1993 the
Company has not: (a) incurred any debts, obligations or liabilities, absolute,
accrued or contingent and whether due or to become due, except current
liabilities incurred in the ordinary course of business, which (individually or
in the aggregate) will not materially and adversely affect the business,
properties or prospects of the Company; (b) paid any obligation or liability
other than, or discharged or satisfied any liens or encumbrances other than
those securing, current liabilities, in each case in the ordinary course of
business; (c) except for a quarterly dividend to shareholders, which is in the
normal course of business, declared or made any payment or distribution to its
stockholders as such, or purchased or redeemed any of its shares of capital
stock or other securities, or obligated itself to do so; (d) canceled or
compromised any debt or claim, or waived or released any right of material
value; (e) suffered any physical damage, destruction or loss (whether or not
covered by insurance) materially and adversely affecting the properties,
business or prospects of the Company; (f) entered into any transaction other
than in the ordinary course of business; (g) issued or sold any shares of
capital stock or other securities or granted any options, warrants or other
purchase rights with respect thereto other than as contemplated by this
Agreement; or (h) made any acquisition or disposition of any material assets or
become involved in any other material transaction, other than for fair value in
the ordinary course of business.

 

5.5                                 Title to Properties and Encumbrances.  The
Company has good and marketable title to all its owned properties and assets,
including without limitation the properties and assets used in the conduct of
its business, except for property disposed of in the ordinary course of business
since September 30, 1993, which properties and assets are not subject to any
mortgage, pledge, lease, lien, charge, security interest, encumbrance or
restriction, except (a) those incurred in the ordinary course of business and
(b) those which are shown and described in the Periodic Reports, or in Exhibit 1
hereto, or the notes thereto. The plant, offices and equipment owned and leased
by the Company have been kept in good condition and repair in the ordinary
course of business, ordinary wear and tear excepted.

 

8

--------------------------------------------------------------------------------


 

5.6                                 Litigation; Governmental Proceedings.  There
are no material legal actions, suits, arbitrations or other legal,
administrative or governmental proceedings or investigations pending or, to the
knowledge of the Company, threatened against the Company or Mesaba, its
properties, assets or business, and the Company is not aware of any facts which
are likely to result in or form the basis for any such action, suit or other
proceeding.  Neither Mesaba nor the Company is known by the Company to be in
default with respect to any judgment, order or decree of any court or any
governmental agency or instrumentality.

 

5.7                                 Compliance with Applicable Laws and Other
Instruments.  To the knowledge of the Company, the business and operations of
the Company and Mesaba have been and are being conducted in accordance with all
applicable laws, rules and regulations of all governmental authorities.  Neither
the execution nor delivery of, nor the performance of or compliance with, this
Agreement nor the consummation of the transactions contemplated hereby will, to
the knowledge of the Company, conflict with, or, with or without the giving of
notice or passage of time, result in any breach of, or constitute a default
under, or result in the imposition of any lien or encumbrance upon any asset or
property of the Company pursuant to, any applicable law, administrative
regulation or judgment, order or decree of any court or governmental body, any
agreement or other instrument to which the Company is a party or by which it or
any of its properties, assets or rights is bound or affected, and will not
violate the Articles of Incorporation or Bylaws of the Company.

 

5.8                                 Securities Laws.  Based in part upon the
representations and warranties contained in Section 6 hereof, and except as
required by the Air Carrier Fitness Rules adopted by the Department of
Transportation, no consent, authorization, approval, permit or order of or
filing with any governmental or regulatory authority is required under current
laws and regulations in connection with the execution and delivery of this
Agreement or the offer, issuance, sale or delivery of the Stock. Under the
circumstances contemplated hereby, the offer, issuance, sale and delivery of the
Stock will not under current laws and regulations require compliance with the
prospectus delivery or registration requirements of the Securities Act.

 

5.9                                 Air Carrier Certification.  Mesaba holds an
Air Carrier Operating Certificate issued by the Federal Aviation Administration,
a Certificate of Public Convenience and Necessity issued by the U.S. Department
of Transportation and all other operating and airworthiness certificates
necessary for its operation.

 

5.10                           Capital Stock.  The authorized capital stock of
the Company consists of 15,000,000 shares, of which 7,052,679 common shares are
issued and outstanding. All of the outstanding shares of capital stock of the
Company were duly authorized and validly issued and are fully paid and
nonassessable.  There are no outstanding subscriptions, options, warrants,
calls, contracts, demands, commitments, convertible securities or other

 

9

--------------------------------------------------------------------------------


 

agreements or arrangements of any character or nature whatever, except as
otherwise disclosed in the Periodic Reports, in the Balance Sheet dated
September 30, 1993, or as contemplated by this Agreement, under which the
Company is or may be obligated to issue capital stock or other securities of any
kind representing an ownership interest or contingent ownership interest in the
Company.  Except with respect to the Warrants held by Northwest Aircraft Inc.,
copies of which are attached hereto as Exhibit 2, neither the offer nor the
issuance or sale of the Stock, constitutes an event, under any anti-dilution
provisions of any securities issued or issuable by the Company or any agreements
with respect to the issuance of securities by the Company, which will either
increase the number of shares issuable pursuant to such provisions or decrease
the consideration per share to be received by the Company pursuant to such
provisions.  No holder of any security of the Company is entitled to any
preemptive or similar rights to purchase securities from the Company except as
otherwise contemplated by this Agreement.

 

5.11                           Airline Services Agreement.  A copy of the
Airline Services Agreement, dated September 15, 1988, and all amendments
thereto, between Mesaba and Northwest Airlines, Inc., and all material
correspondence (not including billings, scheduling and other routine
correspondence pertaining to operations) between Mesaba and Northwest Airlines,
Inc. covering the period of March 31, 1993 through September 30, 1993 in which
the subject of the Airline Services Agreement is mentioned, have previously been
made available to the Purchasers for their examination.  Mesaba has in all
material respects substantially performed all obligations required to be
performed by it under the Airline Services Agreement and is not in default in
any material respect thereunder.

 

5.12                           Corporate Acts and Proceedings.  This Agreement
has been duly authorized by all necessary corporate action on behalf of the
Company, and has been duly executed and delivered by authorized officers of the
Company.  All corporate action necessary to the authorization, creation,
issuance and delivery of the Stock, has been taken on the part of the Company,
or will be taken by the Company on or prior to the Closing Date.  This Agreement
is a valid and binding agreement of the Company enforceable in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally, and except for judicial limitations
on the enforcement of the remedy of specific enforcement and other equitable
remedies.

 

5.13                           No Brokers or Finders.  Except with respect to
any “fairness opinion” engagement, for which the Company is responsible to pay
all fees and expenses, no person, firm or corporation has or will have, as a
result of any act or omission of the Company, any right, interest or valid claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation as a finder or broker, or in any similar capacity, in

 

10

--------------------------------------------------------------------------------


 

connection with the transactions contemplated by this Agreement.  The Company
will defend and indemnify and hold each Purchaser harmless against any and all
liability with respect to any such commission, fee or other compensation which
may be payable or determined to be payable in connection with the transactions
contemplated by this Agreement.

 

5.14                           Licenses.  To the knowledge of the Company,
Mesaba possesses from the appropriate agency, commission, board and government
body and authority, whether state, local or federal, all licenses, permits,
authorizations, approvals, franchises and rights which (a) are necessary for it
to engage in the business currently conducted by it, and (b) if not possessed by
Mesaba would have an adverse impact on Mesaba’s business.

 

5.15                           Registration Rights.  Other than under this
Agreement and under the Northwest Warrants, the Company has not agreed to
register any of its authorized or outstanding securities under the Securities
Act.

 

5.16                           Retirement Plans.  The Company does not have any
retirement plan in which any employees of the Company participate that is
subject to any provisions of the Employee Retirement Income Security Act of 1974
and of the regulations adopted pursuant thereto (“ERISA”), other than the Mesaba
Aviation, Inc. 401(K) Retirement Savings Plan.

 

6.                                       Representations and Warranties of
Purchasers.  Each of the Purchasers severally represents and warrants for itself
that:

 

6.1                                 Investment Intent.  The Stock being acquired
by such Purchaser hereunder is being purchased for such Purchaser’s own account
and not with the view to, or for resale in connection with, any distribution or
public offering thereof within the meaning of the Securities Act.  Such
Purchaser understands that the Stock has not been registered under the
Securities Act or any applicable state laws by reason of its issuance or
contemplated issuance in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act and such laws, and that
the reliance of the Company and others upon this exemption is predicated in part
upon this representation and warranty.  Such Purchaser further understands that
the Stock may not be transferred or resold without (a) registration under the
Securities Act and any applicable state securities laws, or (b) an exception
from the requirements of the Securities Act and applicable state securities
laws.

 

Such Purchaser understands that an exemption from such registration is not
presently available pursuant to Rule 144 promulgated under the Securities Act by
the Securities and Exchange Commission and that in any event such Purchaser may
not sell any securities pursuant to Rule 144 prior to the expiration of a
two-year period after such Purchaser has acquired the securities.  Such
Purchaser understands that any sales pursuant to Rule 144 may only be made in
full compliance with the provisions of Rule 144.

 

11

--------------------------------------------------------------------------------


 

6.2                                 Location of Principal Office and
Qualification as Accredited Investor.  The state in which such Purchaser’s
principal office (or domicile, if such Purchaser is an individual) is located is
set forth in such Purchaser’s address in Schedule A hereto.  Unless otherwise
indicated on such Purchaser’s Certification attached as Exhibit 3 to this
Agreement, such Purchaser qualifies as an accredited investor within the meaning
of Rule 501 under the Securities Act for the reasons specified on such
Certification.  Such Purchaser has such knowledge and experience in financial
and business matters that such Purchaser is capable of evaluating the merits and
risks of the investment to be made hereunder by such Purchaser.  Such Purchaser
has and has had access to all of the Company’s material books and records and
access to the Company’s executive officers has been provided to such Purchaser
or to such Purchaser’s qualified agents.

 

6.3                                 Acts and Proceedings.  This Agreement has
been duly authorized by all necessary action on the part of such Purchaser, has
been duly executed and delivered by such Purchaser, and is a valid and binding
agreement upon the part of such Purchaser.

 

6.4                                 No Brokers or Finders.  No person, firm or
corporation has or will have, as a result of any act or omission by such
Purchaser, any right, interest or valid claim against the Company for any
commission, fee or other compensation as a finder or broker, or in any similar
capacity, in connection with the transactions contemplated by this Agreement.
Such Purchaser will defend and indemnify and hold the Company harmless against
any and all liability with respect to any such commission, fee or other
compensation which may be payable or determined to be payable as a result of the
actions of such Purchaser in connection with the transactions contemplated by
this Agreement.

 

6.5                                 Purchaser Certification.  Purchasers have
furnished the information contained in Exhibit 5 with the understanding that the
Company may use the same in filings with governmental authorities, including but
not limited to, the Department of Transportation.

 

7.                                       Conditions of Each Purchaser’s
Obligation.  The obligation to purchase and pay for the Stock which each
Purchaser has agreed to purchase on the Closing Date is subject to the
fulfillment prior to or on the Closing Date of the following conditions.  In the
event that any such condition is not satisfied to the satisfaction of each
Purchaser, then no Purchaser shall be obligated to proceed with the purchase of
such Stock.

 

7.1                                 Compliance with Agreement.  The Company
shall have performed and complied with all agreements or conditions required by
this Agreement to be performed and complied with by it prior to or as of the
Closing Date.

 

12

--------------------------------------------------------------------------------


 

7.2                                 Opinion of Company’s Counsel.  The Company
shall have delivered to each of the Purchasers an opinion or opinions of Briggs
and Morgan, Professional Association, counsel for the Company, dated the Closing
Date, to the effect that:

 

a.                                       The Company is a duly and validly
organized and existing corporation in good standing under the laws of the State
of Minnesota and has the corporate power and authority to enter into this
Agreement, to issue and sell the Stock as contemplated by this Agreement, and to
carry out the provisions of this Agreement.

 

b.                                      This Agreement has been duly authorized,
executed and delivered by the Company, and is a legal, valid and binding
agreement of the Company enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally, and except for judicial limitations on the enforcement of the remedy
of specific performance and other equitable remedies.

 

c.                                       The Stock has been duly authorized and
when issued and paid for in accordance with the terms of this Agreement, will be
duly issued, fully paid and nonassessable.

 

d.                                      Assuming the accuracy of the
representations of the Purchasers set forth in Section 6 hereof, the offer,
sale, issuance and delivery of the Stock to the Purchasers under the
circumstances contemplated by this Agreement are exempt from the registration
and prospectus delivery requirements of the Securities Act.

 

7.3                                 Proceedings and Documents.  All corporate
and other proceedings and actions taken in connection with the transactions
contemplated hereby and all certificates, opinions, agreements, instruments and
documents mentioned herein or incident to any such transaction shall be
satisfactory in form and substance to the Purchasers and their special counsel.

 

7.4                                 Purchaser Conditions Precedent.  The
obligation of Purchasers to acquire the Stock shall be contingent upon Carl R.
Pohlad’s approval of the final form of this Agreement.

 

8.                                       Consents; Waivers and Amendments. 
Except as otherwise specifically provided herein, in each case in which approval
of the Purchasers is required by the terms of this Agreement, such requirement
shall be satisfied by a vote or the written consent of Purchasers owning at
least a majority of the purchased Stock then owned by the Purchasers.  With the
written consent of Purchasers owning at least a majority of the purchased Stock
then owned by the Purchasers, the obligations of the Company under this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), and with the same approval the Company may
enter into a supplementary agreement for the purpose of adding any provisions to
or changing in any manner or eliminating any of the provisions of this Agreement

 

13

--------------------------------------------------------------------------------


 

or of any supplemental agreement or modifying in any manner the rights and
obligations of the holders of the purchased Stock and of the Company.  Written
notice of any such waiver, consent or agreement of amendment, modification or
supplement shall be given to the record holders of the purchased Stock who have
not previously consented thereto in writing.

 

9.                                       Changes, Waivers, etc.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, but only by a statement in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought, except to the extent provided in Section 8 hereof.

 

10.                                 Payment of Fees and Expenses of Purchasers. 
The Purchasers shall be responsible for and pay all of their expenses in
connection with the transactions contemplated by this Agreement.

 

11.                                 Understanding Among Purchasers.  The
determination by each of the Purchasers to purchase Stock pursuant to this
Agreement has been made by such Purchaser independent of the other Purchasers,
and independent of any statements or opinions as to the advisability of such
purchase or as to the properties, business, prospects or condition (financial or
otherwise) of the Company which may have been made or given by the other
Purchasers or by any agent or employee of the other Purchasers.  In addition, it
is acknowledged by each of the Purchasers that the other Purchasers have not
acted as such Purchaser’s agent in connection with making its investment
hereunder and that the other Purchasers will not be acting as such Purchaser’s
agent in connection with monitoring such Purchaser’s investment hereunder.

 

12.                                 Sale of Purchased Stock by Purchasers. 
Beginning December 1, 1993, each of the Purchasers shall, at least ten business
days prior to any sale or other transfer for value of Stock owned by it, discuss
with the Company the possibility of the Company purchasing such Stock.  This
provision shall not, however, be interpreted to require such Purchasers to
accept any offer by the Company to purchase such Stock, or to refrain for any
period beyond such ten business days from selling or transferring such Stock to
a third party.

 

13.                                 Notices.  All notices, requests, consents
and other communications required or permitted hereunder shall be in writing and
shall be delivered, or mailed first-class postage prepaid, registered or
certified mail,

 

a.                                       if to any holder of any Stock,
addressed to such holder at its address as shown on the books of the Company, or
at such other address as such holder may specify by written notice to the
Company, or

 

b.                                      if to the Company, addressed to the
Company, 7501 26th Avenue South, Minneapolis, Minnesota 55450, attention
President, or to such other address as the Company may specify by written notice
to the Purchasers,

 

and such notices and other communications shall for all purposes of this
Agreement be treated as being effective or having been given if delivered
personally, or, if sent by mail, when received.

 

14.                                 Survival of Representations and Warranties,
etc.  All representations and warranties contained herein shall survive the
execution and delivery of this Agreement, any investigation at any time made by
the Purchasers or on their behalf, and the sale and purchase of

 

14

--------------------------------------------------------------------------------


 

the Stock and payment therefor, but shall terminate on the fifth anniversary of
the date of this Agreement.  All statements contained in any certificate,
instrument or other writing delivered by or on behalf of the Company pursuant
hereto or in connection with or contemplation of the transactions herein
contemplated (other than legal opinions) shall constitute representations and
warranties by the Company hereunder.

 

15.                                 Parties in Interest.  All the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto, whether so expressed or not, and, in particular, shall inure to the
benefit of and be enforceable by the holder or holders at the time of any of the
Stock.

 

16.                                 Headings.  The headings of the Sections and
paragraphs of this Agreement have been inserted for convenience of reference
only and do not constitute a part of this Agreement.

 

17.                                 Choice of Law.  It is the intention of the
parties that the laws of Minnesota shall govern the validity of this Agreement,
the construction of its terms and the interpretation of the rights and duties of
the parties.

 

18.                                 Counterparts.  This Agreement may be
executed concurrently in two or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

 

19.                                 Additional Company Conditions Precedent. 
The Company’s obligation to issue and sell the Stock shall be contingent upon:

 

19.1                           Valuation Opinion.  Receipt by the Company, prior
to closing, of an opinion of an investment banking firm selected by the Company,
obtained at the Company’s expense, to the effect that the purchase price of the
Stock, i.e., $7.25 per share, is equivalent to at least the fair market value
thereof, considering the private placement nature of the transaction, the number
of shares purchased, the market price of the Company Common Stock as of
September 28, 1993, the current valuation of other regional airlines’ equity
securities, and other matters deemed relevant by them.

 

19.2                           Regulatory and Contractual Matters.  Receipt by
the Company of an opinion or opinions of counsel to the effect that the sale of
the Stock to the Purchasers is not “a prohibited act” as that term is used in 49
U.S.C. § 1378, that any necessary approval or consent of the Department of
Transportation and other state and federal regulatory bodies, or any other
party, has been obtained, and that the sale of the Stock does not cause the
Company to be in default of any material agreement to which it is a party.

 

19.3                           Final Agreement.  Approval by the Company’s board
of directors of this Agreement, including the Company’s approval of the identity
of each Purchaser, or any person who has an interest, directly or indirectly, in
a Purchaser.

 

15

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this letter and return the same to the
undersigned, whereupon this letter shall become a binding contract among you and
the undersigned.

 

 

Very truly yours,

 

 

 

AIRTRAN CORPORATION

 

 

 

 

 

By

/s/ Robert D. Swenson

 

 

 

Robert D. Swenson

 

 

Its President and Chief Executive Officer

 

 

 

 

The foregoing Agreement is

 

hereby accepted as of the

 

date first above written.

 

/s/ Carl R. Pohlad

 

 

Carl R. Pohlad

 

 

16

--------------------------------------------------------------------------------